DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/888,498 entitled "SHORT-RANGE WIRELESS COMMUNICATION FOR PAYMENT ASSISTANCE" with claims 1-4, 6-12, 14-20, and 22-24 pending.
Status of Claims
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, and 24 have been amended and are hereby entered.
Claims 5, 13, and 21 are cancelled.
Claims 1-4, 6-12, 14-20, and 22-24 are pending and have been examined.

Response to Amendment
The amendment filed April 20, 2021 has been entered. Claims 1-4, 6-12, 14-20, and 22-24  remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 6, 2021

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 and September 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "consistent”  in Claims 1, 9, and 17 are relative terms which renders the claim indefinite.  The term "consistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-4, 6-12, 14-20, and 22-24 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
 “receiving … verification information from the merchant device”
 “successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to obtaining a merchant account identifier or verifying that verification information is consistent with pre-generated verification information recites managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating verification information encompasses a person simply creating a password. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computer-implemented method”, “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 3: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 4: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 6: 
“merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 7: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 8: 
“merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
 “obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
 “receiving … verification information from the merchant device”
 “successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to obtaining a merchant account identifier or verifying that verification information is consistent with pre-generated verification information recites managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating verification information encompasses a person simply creating a password. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“non-transitory, computer-readable medium storing one or more instructions executable by a computer system”, “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“non-transitory, computer-readable medium”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
 “short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 11: 
“non-transitory, computer-readable medium”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 12: 
“non-transitory, computer-readable medium”,  “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 14: 
“non-transitory, computer-readable medium”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 15: 
“non-transitory, computer-readable medium”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 16: 
“non-transitory, computer-readable medium”, “merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
 “obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
 “receiving … verification information from the merchant device”
 “successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to obtaining a merchant account identifier or verifying that verification information is consistent with pre-generated verification information recites managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating verification information encompasses a person simply creating a password. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computer-implemented system”, “computers”, “computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions “ “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: 
“computer-implemented system”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
 “short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 19: 
“computer-implemented system”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 20: 
“computer-implemented system”,  “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 22: 
“computer-implemented system”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 23: 
“computer-implemented system”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 24: 
“computer-implemented system”, “merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.   Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-24  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kinagi ("TOKEN AND CRYPTOGRAM USING TRANSACTION SPECIFIC INFORMATION", U.S. Publication Number: US20180006821 A1)
Regarding Claim 1, 








Kinagi teaches,
 obtaining, by a mobile device of a user, a merchant account identifier that was (i) allocated to a merchant device of a merchant by server, (ii) sent from the merchant device of -a of the merchant through an initial short-range wireless communication, (ii) obtained without performing code scanning by the mobile device;
(Kinagi [0043] “Access device data” may include any suitable data obtained from an access device. Examples of access device data may include a merchant identifier
Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0046] A “server computer” may include a powerful computer or cluster of computers.)
	generating, by the mobile device, verification information, to provide pre-generated verification information;
(Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0018] One or both of these computers then receives the authorization request message and validates the cryptogram using information in the authorization request message and a shared encryption key.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
Kinagi [0069] If the payment credentials are encrypted, the security module 170D-3 may be able to decrypt the encrypted payment credentials (e.g. via an issuer-specific key or merchant-acquirer encryption models). Also, the security module 170D-3 may include keys and algorithms (e.g., DES, TDES, AES) that can be used with the processor 170A to generate transaction specific cryptograms and decrypt such cryptograms. The security module 170D-3 may also be programmed to cause the processor 170A to distribute keys to other entities that may perform such cryptogram encryption/decryption functions.
Kinagi [0083] Encryption keys and/or lookup tables may be used to perform these functions. 
The mobile device of the prior art may generate  verification information (cryptogram or token request), to provide pre-generated verification information  (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN)); )
	in response to obtaining the merchant account identifier, transmitting, by the mobile device of the user, the pre-generated verification information and the merchant account identifier to the server that allocated the merchant account identifier to the merchant device of the merchant;
(Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0046] A “server computer” may include a powerful computer or cluster of computers. 
Kinagi [0018] a merchant POS terminal....encode transaction specific information, location information, merchant-related information (e.g., merchant identifier), and any other relevant information
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
The prior art transmits, by the mobile device of the user, the pre-generated verification information (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN)) and the merchant account identifier ("information usable for identifying a payment account", "a merchant identifier" and/or "a digital wallet identifier") to a server;  )
	 receiving, by the mobile device of the user, the pre-generated verification information from the merchant device of the merchant through an additional short-range wireless communication, after the server uses the merchant account identifier that was received from the mobile device of the user to send the pre- generated verification information to the merchant device of the merchant;
(Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0007] Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.
Kinagi [0046] A “server computer” may include a powerful computer or cluster of computers. 
Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
The prior art transmits, by the mobile device of the user, the pre-generated verification information (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN)) and the merchant account identifier ("information usable for identifying a payment account", "a merchant identifier" and/or "a digital wallet identifier") to a server; )
	  successfully verifying, by the mobile device of the user, that the pre-generated verification information that was received from the merchant device 
(Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token.)
through the additional short-range wireless communication is consistent with the pre-generated verification information that was generated by the mobile device of the user;
(Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token. 
Kinagi [0007] Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0006]  generating, by the mobile communication device, a token request including the access device data and communication device data;)
	after successfully verifying that the pre-generated verification information that was received from the merchant device through the additional short-range wireless communication is consistent with the pre-generated verification that was generated by the mobile device of the user, designating, by the mobile device of the user, the merchant account identifier as a verified payment receiving object
(Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0101] by providing a cryptogram with embedded information including data from an access device and a communication device, a token that is used with that cryptogram can be verified for its authenticity.
Kinagi [0022] In some embodiments, a mobile device can function as a payment device (e.g., a mobile device can store and be able to transmit payment credentials for a transaction).
Kinagi [0007] Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.
Kinagi [0084]   For example, the token assurance level may be based in part on (i) matching the transaction data in the cryptogram and the authorization request message)
Regarding Claim 2, 
Kinagi teaches,
wherein the initial  short- range wireless communication comprises a BLUETOOTH ® LOW ENERGY (BLE) broadcast. (Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth / Kinagi [0080] In another example, the user 110 may select the access device 125 via the mobile device 115 to establish a short range connection such as a Bluetooth™ connection.)
Regarding Claim 3, 
Kinagi teaches,
wherein the pre- generated verification information comprises a numerical value based on a user account corresponding to the mobile device of the user. (Kinagi [0031] A “payment token” may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). For example, a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier. For example, a token “4900 0000 0000 0001” may be used in place of a PAN “4147 0900 0000 1234.” In some embodiments, a token may be “format preserving” and may have a numeric format that conforms to the account identifiers used in existing transaction processing networks)
Regarding Claim 4, 
Kinagi teaches,
wherein the pre- generated verification information sent by the mobile device of the user comprises a timestamp. (Kinagi [0023] “Communication device data” may include any suitable data associated with a communication device. Such data may be stored within a communication, and in some cases, it may exist independent of any communication with an access device at a resource provider. Examples of communication device data may include account identifiers stored on the communication device, device identifiers, authentication data relating to authentication processes performed by a communication device (e.g., biometric templates, stored secrets such as passwords, etc.), timestamps created by the communication device, etc.)
and wherein the server sends the pre-generated verification information to the merchant device only after determining that the timestamp associated with the pre-generated verification information sent by the mobile device of the user satisfies one or more time-based criteria.
(Kinagi  [0019] e cryptogram that is generated according to embodiments of the invention limits the transaction to one that has the corresponding transaction-specific information that may be passed in an authorization request message (e.g., transaction amount, merchant location, time, date, account identifier, expiration date, CVV, etc.), 
Kinagi  [0023] , authentication data relating to authentication processes performed by a communication device (e.g., biometric templates, stored secrets such as passwords, etc.), timestamps created by the communication device, etc.
Kinagi  [0035] A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. 
Kinagi [0046] A “server computer” may include a powerful computer or cluster of computers. 
Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.)
Regarding Claim 6, 
Kinagi teaches,
wherein the merchant account identifier sent by the merchant device comprises a second timestamp. (Kinagi [0076] For example, the token request may include a merchant ID, a transaction amount, location information of the user 110 and/or the resource provider operating the resource provider computer 130, a token request timestamp, and a resource provider (e.g., merchant) initiate timestamp.)
and wherein the server sends the pre-generated verification information to the merchant device only after determining that the timestamp associated with the pre-generated verification information sent by the mobile device of the user satisfies one or more time-based criteria.
(Kinagi  [0019] e cryptogram that is generated according to embodiments of the invention limits the transaction to one that has the corresponding transaction-specific information that may be passed in an authorization request message (e.g., transaction amount, merchant location, time, date, account identifier, expiration date, CVV, etc.), 
Kinagi  [0023] , authentication data relating to authentication processes performed by a communication device (e.g., biometric templates, stored secrets such as passwords, etc.), timestamps created by the communication device, etc.
Kinagi  [0035] A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. 
Kinagi [0046] A “server computer” may include a powerful computer or cluster of computers. 
Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.)
Regarding Claim 7, 
Kinagi teaches,
wherein the verification information is stored within memory of the mobile device of the user. (Kinagi [0056] In some embodiments, the memory 115E may also comprise a secure element, which may store encryption keys, account identifiers, and/or tokens and cryptograms.)
Regarding Claim 8, 
Kinagi teaches,
wherein successfully verifying comprises:	determining that the pre-generated verification information that is stored within a memory of the mobile device of the user the same as the pre-generated verification information that is received from the merchant device (Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction. / Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token. Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.  / Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for... a merchant identifier, a cryptogram, and/or any other suitable information. / Kinagi [0101] Embodiments of the invention have a number of advantages. For example, by providing a cryptogram with embedded information including data from an access device and a communication device, a token that is used with that cryptogram can be verified for its authenticity. Further, because the cryptogram is created using transaction data, the characteristics of the transaction can be verified to ensure that the transaction characteristics were not tampered with by a resource provider. / Kinagi [0056] In some embodiments, the memory 115E may also comprise a secure element, which may store encryption keys, account identifiers, and/or tokens and cryptograms. / Kinagi [Abstract] An access device can provide access device data to a mobile communication device. The communication device generates a token request including the access device data and communication device data and sends the token request to a server computer. / Kinagi [0043] “Access device data” may include any suitable data obtained from an access device. Examples of access device data may include a merchant identifier)
Claim 9 is rejected on the same basis as Claim 1.
Claim 10 is rejected on the same basis as Claim 2.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 7.
Claim 16 is rejected on the same basis as Claim 8.
Claim 17 is rejected on the same basis as Claim 1.
Claim 18 is rejected on the same basis as Claim 2.
Claim 19 is rejected on the same basis as Claim 3.
Claim 20 is rejected on the same basis as Claim 4.
Claim 22 is rejected on the same basis as Claim 6.
Claim 23 is rejected on the same basis as Claim 7.
Claim 24 is rejected on the same basis as Claim 8.
Response to Remarks
Applicant's arguments filed on April 20, 2021  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's  amendments do not rectify the rejections under 35 USC § 101.
The Applicant states:
“In response to the Office Action, the independent claims have each been amended to recite the new feature of "designating, by the mobile device of the user, the merchant account identifier as a verified payment receiving object," a feature which has not yet been rejected by the Office. … The Applicant argues that the applied references do not disclose, teach, or suggest at least this new feature, and submits that the introduction of this feature merits further search and/or consideration. In view of the amendments, the Applicant respectfully requests withdrawal of all rejections.."
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.
Kinagi anticipates “designating, by the mobile device of the user, the merchant account identifier as a verified payment receiving object”:
Kinagi [0022] In some embodiments, a mobile device can function as a payment device (e.g., a mobile device can store and be able to transmit payment credentials for a transaction).
Kinagi [0018] merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0101] by providing a cryptogram with embedded information including data from an access device and a communication device, a token that is used with that cryptogram can be verified for its authenticity.
Kinagi [0007] Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.
Kinagi [0084]   For example, the token assurance level may be based in part on (i) matching the transaction data in the cryptogram and the authorization request message 
The claimed limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to obtaining a merchant account identifier or verifying that verification information is consistent with pre-generated verification information recites managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating verification information encompasses a person simply creating a password. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computer-implemented method”, “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of no new/additional prior art. 
A previous prior art reference was removed: 
Subrahmanyam (“SYSTEMS AND METHODS FOR A MERCHANT-SPECIFIC PAYMENT TOKEN”, U.S. Publication Number: 2017/0357964 A1).
Applicant’s amendments, with respect to the rejection of claims under 35 USC § 103 have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 102.

Prior Art Cited But Not Applied





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Subrahmanyam (“SYSTEMS AND METHODS FOR A MERCHANT-SPECIFIC PAYMENT TOKEN”, U.S. Publication Number: 2017/0357964 A1) teaches receiving a token request for a transaction from a merchant, the token request comprising a consumer identifier associated with a consumer and a merchant identifier (MID) associated with the merchant, matching the MID with a token requestor identifier (TRID) assigned to the merchant, matching the consumer identifier with an account identifier associated with a transaction account of the consumer, generating a digital token comprising the TRID and the account identifier, and transmitting the digital token to the merchant.
Lyman (“SYSTEMS AND METHODS FOR ENABLING MOBILE PAYMENTS”, U.S. Publication Number: US 20130110658 A1) proposes payment account information stored in a mobile wallet by a configuration portal server, and payment tokens are transmitted to a mobile device. A payment token may be submitted by the mobile device to a merchant point-of-sale device as part of a transaction..
Kirsch (“METHOD AND SYSTEM FOR DELAYED AUTHORIZATION OF ONLINE TRANSACTIONS”, U.S. Publication Number: US 20120323786 A1) provides determining, using a processor, that an approval is received from all the devices associated with the entity, or that a predetermined time period has expired, and  transmitting an approval of the proposed transaction to a transaction processor. Or, determining, using the processor, (a) that a rejection is received from one or more of the devices associated with the entity; and (b) transmitting a disapproval of the proposed transaction to the transaction processor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697